DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Yoshizumi merely teaches instructions after an image is already being captured and not before. This would result in a user later needing to edit which images they would like to keep. Thus, Yoshizumi is inefficient in capturing an image closest to a template. 
Thereby, Yoshizumi does not teach or suggest receiving instructions for a pan tilt system before the image processing. 
The Examiner attempts to argue that Yoshizumi takes a picture, then processes data, and takes another picture. The Examiner alleges that this teaches the claimed invention. However, Applicant disagrees as it is not performed before taking the picture but rather after and then a subsequent picture is taken. This requires more pictures and processing than the claimed invention thereby being less efficient. 
And, even if Yoshizumi was combined with the other cited references, the alleged combination does not teach the claimed features.”

Examiner’s Response: Examiner respectfully disagrees. Claim language recites “A computer-implemented preferred picture-taking method for taking a picture with a camera…providing; before taking the picture, a set of instructions including directional movement instructions to…a pan tilt computing system”
	The picture is interpreted as the picture taken after providing the set of directional movement instructions to the pan tilt computing system. Claim language does not require the very first image captured to be the claimed picture. 
Yoshizumi teaches a computer-implemented preferred picture-taking method for taking a picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123) with a camera, and 
providing, before taking the picture, a set of instructions including directional movement instructions (Yoshizumi, Fig. 11A, Steps F122-F123, Paragraph 0271) to a pan tilt computing system (Yoshizumi, Fig. 7, control unit 27, camera platform-compatible communication unit 34 and/or camera platform 10) controlling the camera for automatically adjusting position of the camera (Yoshizumi, Paragraphs 0267-0272).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches a computer-implemented preferred picture-taking method for taking a picture (Lee, Paragraph 0063-0064, The picture is the picture captured after adjustment to match the template.) with a camera (Lee, Fig. 3), the method comprising: 
importing pictures from a plurality of sources that include pictures from a medium and pictures from an other camera (Lee, Paragraphs 0045 and 0050-0051, Reference images may be works done by other professional photographers (an other camera) and may be downloaded/imported. The source of the downloaded/imported images is a medium.);
identifying a photographic template from a plurality of templates based on a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054); 

providing, before taking the picture (Lee, Paragraph 0063-0064, The picture is the picture captured after providing the set of instructions to adjust the image to match the template.), a set of instructions including directional movement instructions a photographer, and a computing system controlling the camera, and automatically adjusting position (Lee, Paragraph 0064) to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Lee, Fig. 3C, Block 330, Paragraph 0063), 
wherein the plurality of templates are extracted from the photographs (Lee, Paragraphs 0045-0047).
However, Lee does not teach the plurality of templates including the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to both a pan tilt computing system controlling the camera and the subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template, nor the photographs being categorized based on an interaction with a 
In reference to Kim, Kim teaches providing, before taking a picture (Kim, Paragraph 0032, The picture is a picture captured after guiding the user.), a set of instructions including directional movement instructions to a subject in the picture to be taken and a set of instructions including pose change instructions to the subject in the picture to be taken such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Kim, Fig. 7, Paragraph 0063).
These arts are analogous since they are both related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Syed with the method of providing instructions to a subject in the picture as seen in Kim to direct the subject to a desired position in the image in the case the photographer captures images of human subjects.
However, the combination of Lee and Kim does not teach the plurality of templates including the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera, the photographs being categorized based on an interaction with a photograph on social media, and wherein the plurality of templates are updated via learning from an other source of past activity.
In reference to Oks et al. (hereafter referred as Oks), Oks teaches wherein the plurality of templates are extracted from the photographs (Oks, Paragraphs 0020, 0029 
wherein the plurality of templates are updated via learning from an other source of past activity (Oks, Fig. 4, Blocks 5-11, Paragraphs 0033-0035 and 0021, The templates are updated in steps 13-14 (Examiner notes step “10” immediately preceding step “14” is step 13 and incorrectly labeled 10), steps 5-11 are previous steps and are considered to be past activity prior to steps 13 and 14.).
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of iteratively updating the templates as seen in Oks to adjust for the user’s change in preferences (Oks, Paragraph 0031). 
However, the combination of Lee, Kim and Oks does not teach the plurality of templates including the pictures from the medium and the pictures from the other camera, providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera.

identifying a photographic template from a plurality of templates based on a plurality of factors (Syed, Fig. 4, Blocks 142-146, Paragraphs 0033-0034 and 0038-0039), and
the plurality of templates including the pictures from the medium and the pictures from the other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a server to be used. Therefore, the recipe that is downloaded includes a picture from the medium and the picture from the other camera.). 
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim and Oks with the method of sharing templates and including an image in the template as seen in Syed to allow for other users to use the template (Syed, Paragraph 0028) and to allow users to view the template image (Syed, Paragraph 0038).

In reference to Yoshizumi et al. (hereafter referred as Yoshizumi), Yoshizumi teaches a computer-implemented preferred picture-taking method for taking a picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123) with a camera, and 
providing, before taking the picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123), a set of instructions including directional movement instructions (Yoshizumi, Fig. 11A, Steps F122-F123, Paragraph 0271) to a pan tilt computing system (Yoshizumi, Fig. 7, control unit 27, camera platform-compatible communication unit 34 and/or camera platform 10) controlling the camera for automatically adjusting position of the camera (Yoshizumi, Paragraphs 0267-0272).
 These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim, Oks and Syed with the pan tilt computing system as seen in Yoshizumi to allow the device to automatically position the camera for an optimal composition (Yoshizumi, Paragraph 0004). That is, Lee teaches the device may automatically adjust the position of the device (Lee Paragraph 0064) but does not disclose the mechanism for adjusting the position. Yoshizumi discloses a pan tilt computing system for automatically adjust the position of the device.


Regarding claim 7, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of templates are created from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 8, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 9, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises a positive action towards the photograph using a feature of the social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034).

Regarding claim 10, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the social media about the photograph (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user 

Regarding claim 11, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the photograph by the user to upload the photograph to social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending/uploading an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Regarding claim 14, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the set of instructions are provided separately to each of the photographer, the pan tilt computing system, and the subject (Lee, Fig. 3C, Block 330, Paragraphs 0063 and 0064, Kim, Fig. 7, Paragraph 0063, Yoshizumi, Fig. 7, camera platform-compatible communication unit 34 and/or camera platform 10, The instructions provided to the photographer are considered to be separate from the instructions provided to the pan tilt computing system and the subject. The instructions provided to the pan tilt computing .

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 2, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); and 
uploaded photographs to the social media platform (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034);
wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 

an automatic control of the camera to adjust the current photographic scene via the instructions sent to the pan tilt computing system controlling the camera (Lee, Paragraph 0064, Yoshizumi, Paragraphs 0267-0272); and
a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).
However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach wherein a closest photographic template is determined based on each of: a number of animate subjects in the photographic scene; a determination of an approximate distance to a background scenery and gauging whether the background scenery has a predetermined level of importance to the photographic scene; a similarity to the animate subjects and a background scenery in the photographic scene; and a facial orientation of each of the subjects.
In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 
a determination of an approximate distance to a background scenery (Bolle, Fig. 2, Element 203)
a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).

However, the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle does not teach the plurality of factors for identifying the photographic template is collected from: gauging whether the background scenery has a predetermined level of importance to the photographic scene.
In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle with the method of classifying landscapes as seen in Ciurea.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).


Claims 4 and 6 are rejected for the same reasons as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WESLEY J CHIU/Examiner, Art Unit 2698     


/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698